DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 5/17/2022 has been considered and entered in the record. New Claim 17 is added. Amended Claims 1-17 are under consideration. The rejection of record has been modified in view of Applicants’ amendments. Applicants’ arguments have been considered, but are not persuasive for the reasons as discussed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10,879,281. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.10,879,281 discloses an image capture device that captures an image of an object using a terahertz wave, the image capture device comprising: a first generation unit in which a plurality of generation elements each of which generates the terahertz wave is arranged; an irradiation optical system that images the terahertz wave from the first generation unit; an imaging optical system that images the terahertz wave that is reflected from the object; and a sensor that detects the terahertz wave from the imaging optical system, wherein the first generation unit,  and the irradiation optical system are configured to form a first  overlap region in which a region of radiation of the first terahertz wave from the first generation element to the object overlaps a region of radiation of a second terahertz wave from the second generation element to the object. See Claim 1 of U.S. Patent No.10,879,281.
 U.S. Patent No.10,879,281 differs from the Claims at hand in that U.S. Patent No.10,879,281 discloses a generating unit having a plurality of generation elements, and not two generation units which form an overlap as required by the Claims at hand.
It would have been obvious for one of ordinary skill in the art to arrive at the second generation unit and its formed overlap, as duplication of parts is prima facie obvious.  See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).	
	With respect to Claim 2, U.S. Patent No.10,879,281 discloses wherein the first generation unit includes a first generation element and a second generation element, and wherein there is a second  overlap region in which a beam of a terahertz wave from the first generation element overlaps a beam of a terahertz wave from the second generation element. See Claim 1.
	With respect to Claim 3, U.S. Patent No.10,879,281 discloses wherein the irradiation optical system includes a transmissive optical element. See Claim 12.
	With respect to Claim 4, U.S. Patent No.10,879,281 discloses wherein the irradiation optical system includes a reflective optical element. See Claim 13.
	With respect to Claim 5, and the limitation “the irradiation optical system includes a lens”, the Examiner takes Official Notice that optical systems comprising lens are notoriously well known in the art.
	With respect to Claim 6, and the limitation “wherein the lens is made of a resin material”, the Examiner takes Official Notice that making a lens out of a resin material is notoriously well known in the art.
	With respect to Claim 7, and the limitation “ the resin material includes polyethylene”, the Examiner takes Official Notice that the use of polyethylene as a resin material is notoriously well known in the art.
	With respect to Claim 8, and the limitation “wherein the imaging optical system includes a lens”, the Examiner takes Official Notice that optical systems comprising lens are notoriously well known in the art.
With respect to Claim 9, and the limitation “wherein the lens is made of a resin material”, the Examiner takes Official Notice that making a lens out of a resin material is notoriously well known in the art.
With respect to Claim 10, and the limitation “the resin material includes polyethylene”,  the Examiner takes Official Notice that the use of polyethylene as a resin material is notoriously well known in the art.
With respect to Claim 11, U.S. Patent No.10,879,281 discloses wherein the overlap region overlaps an object to be observed. See Claim 11.
	With respect to Claim 12, U.S. Patent No.10,879,281 discloses the first generation element and the second generation element are arranged along a first direction and wherein the sensor is arranged between the first generation element and the second generation. See Claim 6.
	With respect to Claim 13, U.S. Patent No.10,879,281 discloses the first direction is a direction of gravitational force. See Claim 6.
	With respect to Claim 14, U.S. Patent No.10,879,281 discloses the irradiation optical system and the imaging optical system are coaxial with each other with the first generation unit or the second generation unit interposed therebetween. See Claim 7. 
	With respect to Claim 15, U.S. Patent No.10,879,281 discloses the terahertz wave from the first generation unit and the second generation unit includes a terahertz wave at no less than 0.3 THz and no more than 30 THz. See Claim 14.
	With respect to Claim 16, U.S. Patent No.10,879,281 discloses the terahertz wave from the first generation unit and the second generation unit includes a terahertz wave no less than 0.3 THz and no more than 1 THz. See Claim 15. 
	With respect to Claim 17, U.S. Patent No.10,879,281 discloses the second overlap region is located on an imaging plane. See Claim 2.
					Applicants’ Arguments
Applicants argue that U.S. Patent No.10,879,281 fails to teach two individual generation units and the overlapped region formed by the beams from the two individual generation units. The Examiner agrees that U.S. Patent No.10,879,281 does not explicitly disclose two generation units, but maintains that it would have been obvious for one of ordinary skill in the art to arrive at the second generation unit and its formed overlap, as duplication of parts is prima facie obvious.  See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960). The use of a second generation unit for the same purpose constitutes the duplication of parts for the same purpose, and would have been prima facie obvious to one of ordinary skill in the art in accordance to the reasoning of 	In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
August 1, 2022
/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812